ACCEPTED
                                                                                        01-15-00253-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/2/2015 12:12:02 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-15-00253-CV

                  ______________________________________       FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                     IN THE COURT OF APPEALS FOR THE 7/2/2015 12:12:02 PM
            FIRST   JUDICIAL DISTRICT OF TEXAS AT HOUSTONCHRISTOPHER A. PRINE
                      __________________________________        Clerk


                  In the Interest of K.M-J aka K.M.J. and D.A.R.
                    __________________________________

                            H.J. [mother], Appellant
                                       v.
              Department of Family & Protective Services, Appellee
                _______________________________________
                    On appeal from the 314th Judicial District
                   of Harris County, Texas; No. 2012-06289J
                  ____________________________________

            UNOPPOSED MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Department of Family & Protective Services [hereinafter “Department”],

Appellee, files this motion for extension of time as follows:

      1. Background: The above referenced appeal is from a judgment that

terminated parental rights on a suit filed by the Department, and is subject to

acceleration under Sections 109.002 and 263.405 of the Family Code. Tex. Fam.

Code Ann. §109.002 and §263.405 (West 2008). Pursuant to extensions granted

by this court, Appellant’s Brief was filed on June 2, 2015. Applying the applicable

accelerated deadline, Appellee’s Brief became due June 22, 2015.
      2.     First Extension:     This is the Department’s first request for an

extension of time in this case.

             3.     Request for Extension of Time Due to Personal Issues, and

Heavy Work Demands in Other Accelerated Matters: The undersigned attorney

was unable to meet the due date for filing Appellee’s Brief in this case, because the

undersigned attorney needed to take a substantial amount of time off from work to

assist a brother who suffered medical conditions that required several

hospitalizations in May and June.       Unfortunately, medical interventions were

unsuccessful and the undersigned attorney’s brother passed away June 10, 2015.

Moreover, since the death of the undersigned attorney’s brother, the undersigned

attorney has been suffering from her own medical issues and was advised by her

doctor to not work June 30, 2015 to July 6, 2015 while she undergoes treatment.

      In addition to these personal matters, since the filing of Appellant’s Brief in

this case the undersigned attorney has had other competing accelerated matters that

have prevented the completion of the responsive brief in this matter including (1)

the preparation of an Appellee’s Brief in In re M.M.Y.P, No. 01-15-00258-CV; and

(2) an Appellee’s Brief in In re D.L.D., Jr., L.L.S., J.J.S., H.N.S., No. 01-15-00160-

CV. These issues together delayed the undersigned attorney’s ability to timely file

Appellee’s Brief in this case.




                                          2
      WHEREFORE, PREMISES CONSIDERED, the Department requests that

this court allow the undersigned attorney to file the Department’s Appellee’s brief

in this matter on or before twenty days after the due date, or by July 13, 2015, and

for such other and further relief to which it may be entitled in law or in equity.

                                 Respectfully submitted,

                                 VINCE RYAN
                                 HARRIS COUNTY ATTORNEY

                                 /s/ Sandra D. Hachem
                                 Sandra D. Hachem
                                 Sr. Assistant County Attorney
                                 State Bar #08667060
                                 1019 Congress, 17th Floor
                                 Houston, Texas 77002
                                 Phone: 713/274-5293
                                 Fax: 713/437-4700
                                 Email: sandra.hachem@cao.hctx.net

                                 Attorney for Appellee,
                                 Department of Family &
                                 Protective Services

                       CERTIFICATE OF CONFERENCE

      This is to certify that reasonable efforts were made to confer with all parties
regarding the merits of this motion. The attorney for the appellant does not oppose
this motion.

                                 /s/ Sandra D. Hachem
                                 Sandra D. Hachem

                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 2nd day of July 2015 a true and correct copy
of this motion for extension of time was sent to all parties to this appeal by sending

                                           3
a copy by electronic transmission to the Appellant care of her attorney of record
William Thursland at his email address of wmthursland@hotmail.com.

                               /s/ Sandra D. Hachem
                               Sandra D. Hachem




                                        4